USDC IN/ND case 1:20-cv-00474-WCL-SLC document 20 filed 01/27/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CONDRA SMITH,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
                                                 ) Case No.: 1:20-CV-474-WCL-SLC
       -v-                                       )
                                                 )
UNITED STATES DEPARTMENT OF                      )
EDUCATION, et al.,                               )
                                                 )
               Defendants.                       )

              DEFENDANTS’ JOINT RULE 12(B)(6) MOTION TO DISMISS

       Defendants Pioneer Credit Recovery, Inc. (“PCR”), General Revenue Corporation

(“GRC”), and United States Department of Education (“ED”) (collectively the “Defendants”),

pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby jointly move to dismiss Plaintiff

Condra Smith’s Complaint and Demand for Jury Trial, and in support state:

       1.      On November 12, 2020, Plaintiff filed her Complaint and Demand for Jury Trial in

the Allen Superior Court, Cause No. 02D09-2011-PL-000475 (the “Current Lawsuit”). ED

subsequently removed the Current Lawsuit to this Court on December 17, 2020.

       2.      Plaintiff’s claims in the Current Lawsuit are substantively identical to claims she

asserted against PCR, GRC, and ED in previous litigation in the United States District Court for

the Northern District of Indiana, Cause No. 1:18-cv-00348-HAB-SLC (the “Prior Lawsuit”).

       3.      As detailed in the Defendants’ Memorandum in Support (filed concurrently

herewith), Plaintiff’s claims in the Current Lawsuit are barred by the doctrine of res judicata: (1)

the parties in the Current Lawsuit are the same as those in the Prior Lawsuit; (2) the causes of

action in the Current Lawsuit are the same as those asserted in the Prior Lawsuit (i.e., they emerge

from the same core of operative facts); and (3) the Prior Lawsuit was resolved on the merits (i.e.,
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 20 filed 01/27/21 page 2 of 3


summary judgment and final judgment were entered in favor of the Defendants and against

Plaintiff). Accordingly, Plaintiff’s Complaint should be dismissed in its entirety.

       4.      In any event, Plaintiff has failed to adequately plead a claim for fraud in her

Complaint in the Current Lawsuit. Fraud must be pled with particularity. See Fed. R. Civ. P. 9(b)

(“In alleging fraud or mistake, a party must state with particularity the circumstances constituting

fraud or mistake.”). Here, Plaintiff’s pleading does not allege any specific misrepresentations by

any particular individual associated with the Defendants which led to her being defrauded. Her

allegations are therefore insufficient to support this claim.

       5.      In light of the foregoing, Plaintiff fails to state a claim upon which relief can be

granted, and her entire Complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).

       6.      The factual and legal bases for this Motion are more fully detailed in the

accompanying Memorandum of Law in Support.

       WHEREFORE, Defendants PCR, GRC, and ED respectfully request the Court issue an

order dismissing Plaintiff’s lawsuit with prejudice, and grant all other relief the Court deems

appropriate.




                                                  2
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 20 filed 01/27/21 page 3 of 3


Respectfully submitted,


 /s/ Justin A. Allen                                /s/ Deborah M. Leonard (with permission)
 Bonnie L. Martin, IN Atty. No. 20248-18            Deborah M. Leonard, IN Atty. No. 7087-49
 Justin A. Allen, IN Atty. No. 31204-49             Assistant United States Attorney
 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.     E. Ross Adair Federal Building
 111 Monument Cir., Suite 4600                      1300 S. Harrison St., Room 3128
 Indianapolis, IN 46202                             Fort Wayne, IN 46802-3489
 Telephone: (317) 916-2533                          Telephone: (260) 422-2595
 Facsimile: (317) 916-9076                          Facsimile: (260) 426-1616
 bonnie.martin@ogletree.com                         deborah.leonard@usdoj.gov
 justin.allen@ogletree.com
                                                    Attorney for Defendant
 Attorneys for Defendant                            United States Department of Education
 Pioneer Credit Recovery, Inc.

 /s/ Steven C. Coffaro (with permission)
 Steven C. Coffaro, IN Atty. No. 19767-15
 Keating Muething & Klekamp PLL
 One East Fourth Street, Suite 1400
 Cincinnati, OH 45202
 Telephone: (513) 579-6400
 Facsimile: (513) 579-6457
 steve.coffaro@kmklaw.com

 Attorney for Defendant
 General Revenue Corporation

                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, a copy of the foregoing was filed with the Court

using the Clerk of Court’s CM/ECF system, which by its operation will send notice of this filing

to all counsel of record. A copy of the foregoing was also served by United States Mail, postage

prepaid to the following:

       Condra L. Smith
       3301 Lafayette St.
       Fort Wayne, IN 46806

       Pro-Se Plaintiff

                                                    /s/ Justin A. Allen

                                                3
